Citation Nr: 0928864	
Decision Date: 08/03/09    Archive Date: 08/07/09	

DOCKET NO.  07-23 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from February 1969 to 
February 1971.  For service in the Republic of Vietnam, he 
was awarded the Purple Heart Medal, Bronze Star Medal, and 
Combat Infantryman's Badge, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  For reasons provided below, the case 
is not ready for appellate review and must be remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


REMAND

The Veteran argues that he should be awarded higher than a 10 
percent evaluation for bilateral hearing loss.  He contends 
that his hearing loss has increased in severity since the 
time he was last examined by VA in February 2006.  He 
submitted the report of a private audiometric examination in 
September 2006, which he argues showed an increase in hearing 
loss from earlier VA examinations in 2005 and 2006, but VA 
audiology department were unable to use or interpret this 
report because of rules regarding the necessity for controls 
during VA audiometric testing.  Because the Veteran contends 
that his hearing acuity has diminished and actually submitted 
objective medical evidence in support, he should have been 
provided a more current VA audiometric examination, and the 
Board will remand for this purpose.

The Veteran has also provided argument that he should be 
provided an increased evaluation on an extraschedular basis 
in accordance with 38 C.F.R. § 3.321(b) (2007).  In his 
hearing before the undersigned in May 2009, he testified 
about the impact his hearing loss had had on his ability to 
work.  He also provided information with respect to 
difficulty in using hearing aids.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
US Court of Appeals for Veteran's Claims held that, relevant 
to VA audiometric examinations, in addition to dictating 
objective test results, VA audiologists must fully describe 
the functional effects caused by hearing disability in their 
final reports.  38 C.F.R. § 3.321(b) the regulation 
discussing the criteria for extraschedular evaluations, 
speaks only in terms of average impairments of earning 
capacity.  This regulation does not contemplate 
extraschedular increased evaluations for impairment of social 
or recreational activities.  

On remand, the VA audiologist completing the examination must 
include a discussion with respect to how and to what extent 
the veteran's hearing loss impairs his ability to work or 
other industrial activities, and also upon the Veteran's 
ability to make use of properly fitted and functioning 
hearing aids.

For these reasons and bases, the case is REMANDED to the RO 
for the following action:

1.  The Veteran should be referred for an 
up-to-date VA audiometric examination.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The Veteran should 
be directed to bring any and all hearing 
aids provided him whether privately or by 
VA with him to the examination.  The VA 
audiologist is requested to provide a 
report of VA audiometric examination 
including pure tone decibel thresholds 
for the relevant frequencies of speech 
and speech discrimination testing.  In 
addition, the VA audiologist must provide 
a written discussion of his impression as 
to what extent, if any, that the 
Veteran's present hearing loss impairs 
his ability to work, and this must 
include consideration and discussion of 
the Veteran's expected use of properly 
fitting and functioning hearing aids in 
an employment setting.

2.  After completing the above 
development, the RO should again address 
the Veteran's claim for increase.  If the 
decision is not to his and the 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a discussion 
of the development requested in this 
remand.  The Veteran's claim for increase 
must be addressed on both a schedular and 
extraschedular basis.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The Veteran need do nothing until further 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

